UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-01880 The Income Fund of America (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: April 30, 2011 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments The Income Fund of America® Investment portfolio April 30, 2011 unaudited Common stocks — 64.97% Shares Value INDUSTRIALS — 9.34% Waste Management, Inc.1 $ General Electric Co. Lockheed Martin Corp. Schneider Electric SA Honeywell International Inc. United Technologies Corp. Boeing Co. Norfolk Southern Corp. Masco Corp.1 Hubbell Inc., Class B Keppel Corp. Ltd. Emerson Electric Co. CCR SA, ordinary nominative Caterpillar Inc. AB SKF, Class B R.R. Donnelley & Sons Co. Ryanair Holdings PLC (ADR) 3M Co. Eaton Corp. Finmeccanica SpA United Parcel Service, Inc., Class B SembCorp Industries Ltd Delta Air Lines, Inc.2 United Continental Holdings, Inc.2 Nortek, Inc.2 Atrium Corp.2,3,4 FINANCIALS — 7.77% HCP, Inc. Weyerhaeuser Co. Equity Residential, shares of beneficial interest HSBC Holdings PLC (United Kingdom) HSBC Holdings PLC (Hong Kong) HSBC Holdings PLC (ADR) Bank of Nova Scotia Digital Realty Trust, Inc.1 M&T Bank Corp. Industrial and Commercial Bank of China Ltd., Class H Hospitality Properties Trust1 Toronto-Dominion Bank Arthur J. Gallagher & Co.1 Citigroup Inc.2 Prudential PLC British Land Co. PLC Public Storage Cullen/Frost Bankers, Inc. Australia and New Zealand Banking Group Ltd. U.S. Bancorp FirstMerit Corp.1 Macquarie Korea Infrastructure Fund1 QBE Insurance Group Ltd. Mercury General Corp. Trustmark Corp.1 People’s United Financial, Inc. New York Community Bancorp, Inc. Banco Santander (Brasil) SA, units Boardwalk Real Estate Investment Trust Northwest Bancshares, Inc. Allianz SE First Niagara Financial Group, Inc. Itaúsa — Investimentos Itaú SA, preferred nominative ProLogis, shares of beneficial interest City Holding Co. AXA SA Itaú Unibanco Holding SA, preferred nominative (ADR) Hang Seng Bank Ltd. Renasant Corp.5 CIT Group Inc.2 Pacific Century Financial Corp. Valley National Bancorp ENERGY — 7.13% Royal Dutch Shell PLC, Class B (ADR) Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B Chevron Corp. Spectra Energy Corp TOTAL SA (ADR) TOTAL SA Crescent Point Energy Corp. ConocoPhillips Penn West Petroleum Ltd. Diamond Offshore Drilling, Inc. Cenovus Energy Inc. CONSUMER STAPLES — 6.50% Philip Morris International Inc. Kraft Foods Inc., Class A Unilever NV, depository receipts Unilever NV (New York registered) Altria Group, Inc. Procter & Gamble Co. H.J. Heinz Co. Sysco Corp. General Mills, Inc. Hershey Co. Tesco PLC British American Tobacco PLC Coca-Cola Co. Coca-Cola Amatil Ltd. Reynolds American Inc. TELECOMMUNICATION SERVICES — 6.49% Verizon Communications Inc. Portugal Telecom, SGPS, SA1 AT&T Inc. Telstra Corp. Ltd. France Télécom SA CenturyLink, Inc. Koninklijke KPN NV Bell Aliant Inc. Vodafone Group PLC Telekom Austria AG, non-registered shares Bezeq — The Israel Telecommunication Corp. Ltd. Sprint Nextel Corp., Series 12 American Tower Corp., Class A2 CONSUMER DISCRETIONARY — 6.03% Home Depot, Inc. McDonald’s Corp. McGraw-Hill Companies, Inc. Time Warner Cable Inc. Time Warner Inc. J.C. Penney Co., Inc. Vivendi SA Truworths International Ltd. OPAP SA Tatts Group Ltd. Esprit Holdings Ltd. H & M Hennes & Mauritz AB, Class B VF Corp. Leggett & Platt, Inc. Fielmann AG Regal Entertainment Group, Class A Myer Holdings Ltd. Cooper-Standard Holdings Inc.2,5 Ford Motor Co.2 Charter Communications, Inc., Class A2 Adelphia Recovery Trust, Series ACC-12 HEALTH CARE — 5.98% Merck & Co., Inc. Bristol-Myers Squibb Co. Pfizer Inc Eli Lilly and Co. Johnson & Johnson AstraZeneca PLC (United Kingdom) GlaxoSmithKline PLC Novartis AG (ADR) UTILITIES — 5.12% Duke Energy Corp. GDF SUEZ National Grid PLC Power Assets Holdings Ltd. Snam Rete Gas SpA DTE Energy Co. PG&E Corp. Exelon Corp. FirstEnergy Corp. DUET Group SUEZ Environnement Co. MATERIALS — 3.67% E.I. du Pont de Nemours and Co. Nucor Corp. MeadWestvaco Corp. Dow Chemical Co. Fletcher Building Ltd. Israel Chemicals Ltd. Impala Platinum Holdings Ltd. K+S AG Georgia Gulf Corp.2 Freeport-McMoRan Copper & Gold Inc. INFORMATION TECHNOLOGY — 3.59% Microchip Technology Inc.1 Automatic Data Processing, Inc. Maxim Integrated Products, Inc. Paychex, Inc. KLA-Tencor Corp. HTC Corp. Nintendo Co., Ltd. Intel Corp. Microsoft Corp. MISCELLANEOUS — 3.35% Other common stocks in initial period of acquisition Total common stocks (cost: $39,706,972,000) Preferred securities — 1.65% Shares or principal amount FINANCIALS — 1.48% SMFG Preferred Capital USD 3 Ltd. 9.50%5,6 $ SMFG Preferred Capital USD 2 Ltd. 8.75% noncumulative5 $ JPMorgan Chase & Co., Series I, 7.90%6 $ Wells Fargo & Co., Series K, 7.98%6 $ Vornado Realty Trust, Series I, 6.625% HSBC Holdings PLC, Series 2, 8.00% HSBC Capital Funding LP, Series 2, 10.176% noncumulative step-up5,6 $ Barclays Bank PLC 7.434%5,6 $ Barclays Bank PLC 8.55%5,6 $ Mizuho Capital Investment (USD) 2 Ltd. 14.95%5,6 $ Mizuho Capital Investment (USD) 1 Ltd. 6.686% noncumulative5,6 $ 49 PNC Preferred Funding Trust III 8.70%5,6 $ PNC Preferred Funding Trust I 6.517%5,6 $ Ally Financial Inc., Series G, 7.00%5 Catlin Insurance Ltd. 7.249%5,6 $ Société Générale 5.922%5,6 $ Bank of America Corp., Series M, 8.125% noncumulative6 $ Public Storage, Inc., Series F, 6.45% Woori Bank 6.208%5,6 $ QBE Capital Funding II LP 6.797%5,6 $ RBS Capital Trust II 6.425% noncumulative trust2,6 $ Royal Bank of Scotland Group PLC, Series U, 7.64%6 $ BNP Paribas 7.195%5,6 $ AXA SA, Series B, 6.379%5,6 $ Standard Chartered PLC 6.409%5,6 $ HBOS Capital Funding LP 6.071%5,6 $ XL Capital Ltd., Series E, 6.50%6 $ Fannie Mae, Series S, 8.25% noncumulative2 MISCELLANEOUS — 0.17% Other preferred securities in initial period of acquisition Total preferred securities (cost: $1,102,635,000) Warrants — 0.00% MISCELLANEOUS — 0.00% Other warrants in initial period of acquisition Total warrants (cost: $32,681,000) Convertible securities — 1.43% CONSUMER DISCRETIONARY — 0.31% General Motors Co., Series B, 4.75% convertible preferred 2013 MGM Resorts International 4.25% convertible notes 2015 $ ENERGY — 0.24% Apache Corp., Series D, 6.00% convertible preferred 2013 CONSUMER STAPLES — 0.21% Archer Daniels Midland Co. 6.25% convertible preferred 2011, units Bunge Ltd. 4.875% convertible preferred INDUSTRIALS — 0.20% United Continental Holdings, Inc. 6.00% convertible notes 2029 $ United Continental Holdings, Inc. 4.50% convertible notes 2021 $ United Continental Holdings, Inc. 4.50% convertible debentures 2015 $ AMR Corp. 6.25% convertible notes 2014 $ MATERIALS — 0.19% Alcoa Inc. 5.25% convertible notes 2014 $ Sino-Forest Corp. 4.25% convertible notes 20165 $ Vale SA 6.75% convertible preferred 2012 INFORMATION TECHNOLOGY — 0.08% Advanced Micro Devices, Inc. 6.00% convertible notes 2015 $ TELECOMMUNICATION SERVICES — 0.04% Clearwire Corp. 8.25% convertible notes 20405 $ FINANCIALS — 0.03% Alexandria Real Estate Equities, Inc. 3.70% convertible notes 20275 $ MISCELLANEOUS — 0.13% Other convertible securities in initial period of acquisition Total convertible securities (cost: $898,094,000) Principal amount Bonds & notes — 27.72% ) FINANCIALS — 4.95% CIT Group Inc., Series A, 7.00% 20137 $ CIT Group Inc., Series A, 7.00% 20147 CIT Group Inc., Term Loan 3, 6.25% 20156,7,8 CIT Group Inc., Series A, 7.00% 2015 CIT Group Inc., Series A, 7.00% 2016 Liberty Mutual Group Inc. 6.50% 20355 Liberty Mutual Group Inc., Series B, 7.00% 20675,6 Liberty Mutual Group Inc., Series A, 7.80% 20875,6 Liberty Mutual Group Inc., Series C, 10.75% 20885,6 Realogy Corp., Letter of Credit, 3.259% 20166,7,8 Realogy Corp., Term Loan B, 4.562% 20166,7,8 Realogy Corp., Second Lien Term Loan A, 13.50% 20177,8 Realogy Corp. 7.875% 20195 Citigroup Inc. 1.164% 20136 Citigroup Inc. 4.587% 2015 Citigroup Inc. 4.75% 2015 Citigroup Capital XXI 8.30% 20776 Simon Property Group, LP 6.75% 2014 Simon Property Group, LP 5.25% 2016 Simon Property Group, LP 6.10% 2016 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 Simon Property Group, LP 10.35% 2019 Westfield Group 5.40% 20125 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20145 Westfield Group 7.50% 20145 Westfield Group 5.75% 20155 Westfield Group 5.70% 20165 Westfield Group 7.125% 20185 Zions Bancorporation 5.65% 2014 Zions Bancorporation 7.75% 2014 Zions Bancorporation 5.50% 2015 Zions Bancorporation 6.00% 2015 ProLogis 7.625% 2014 ProLogis 6.25% 2017 ProLogis 6.625% 2018 ProLogis 7.375% 2019 ProLogis 6.875% 2020 Wells Fargo & Co. 3.676% 2016 Wells Fargo & Co. 4.60% 2021 HBOS PLC 6.75% 20185 LBG Capital No.1 PLC, Series 2, 7.875% 20205 HBOS PLC 6.00% 20335 International Lease Finance Corp., Series Q, 5.75% 2011 International Lease Finance Corp. 5.00% 2012 International Lease Finance Corp., Series R, 5.30% 2012 International Lease Finance Corp., Series R, 5.35% 2012 International Lease Finance Corp., Series R, 5.40% 2012 International Lease Finance Corp., Series R, 6.625% 2013 International Lease Finance Corp. 8.875% 20155 Regions Financial Corp. 6.375% 2012 Regions Financial Corp. 7.75% 2014 Regions Financial Corp. 5.20% 2015 Regions Financial Corp. 5.75% 2015 Regions Bank 7.50% 2018 Bank of America Corp., Series L, 3.625% 2016 Bank of America Corp. 5.30% 2017 Bank of America Corp. 5.75% 2017 Bank of America Corp. 5.65% 2018 Bank of America Corp. 5.625% 2020 Bank of America Corp. 5.875% 2021 NB Capital Trust II 7.83% 2026 NB Capital Trust IV 8.25% 2027 Springleaf Finance Corp., Series I, 5.85% 2013 Springleaf Finance Corp., Series I, 5.40% 2015 Société Générale 1.326% 20145,6 Société Générale 3.10% 20155 Société Générale 3.50% 20165 Société Générale 5.75% 20165 Société Générale 5.20% 20215 Kimco Realty Corp. 6.00% 2012 Kimco Realty Corp., Series C, 4.82% 2014 Kimco Realty Corp., Series C, 4.904% 2015 Kimco Realty Corp., Series C, 5.783% 2016 Kimco Realty Corp. 5.70% 2017 Kimco Realty Corp. 4.30% 2018 Kimco Realty Corp. 6.875% 2019 Developers Diversified Realty Corp. 5.375% 2012 Developers Diversified Realty Corp. 5.50% 2015 Developers Diversified Realty Corp. 9.625% 2016 Developers Diversified Realty Corp. 7.50% 2017 Developers Diversified Realty Corp. 4.75% 2018 Developers Diversified Realty Corp. 7.875% 2020 MetLife Global Funding I 5.125% 20135 MetLife Global Funding I 2.50% 20155 MetLife Capital Trust IV 7.875% 20675,6 MetLife Capital Trust X 9.25% 20685,6 MetLife Inc. 10.75% 20696 Hospitality Properties Trust 6.75% 20131 Hospitality Properties Trust 5.125% 20151 Hospitality Properties Trust 6.30% 20161 Hospitality Properties Trust 5.625% 20171 Hospitality Properties Trust 6.70% 20181 JPMorgan Chase & Co. 0.975% 20146 JPMorgan Chase & Co. 2.60% 2016 JPMorgan Chase & Co. 3.45% 2016 Intesa Sanpaolo SpA 2.713% 20145,6 Intesa Sanpaolo SpA 3.625% 20155 Intesa Sanpaolo SpA 6.50% 20215 Royal Bank of Scotland PLC 3.40% 2013 Royal Bank of Scotland Group PLC 5.00% 2013 Royal Bank of Scotland PLC 3.95% 2015 Royal Bank of Scotland PLC 4.875% 2015 Royal Bank of Scotland Group PLC 5.05% 2015 Royal Bank of Scotland Group PLC 4.375% 2016 Royal Bank of Scotland Group PLC 4.70% 2018 Royal Bank of Scotland Group PLC 6.99% (undated)5,6 Morgan Stanley, Series F, 2.875% 2014 Morgan Stanley 3.80% 2016 Morgan Stanley, Series F, 5.625% 2019 Morgan Stanley, Series F, 5.75% 2021 Synovus Financial Corp. 4.875% 2013 Synovus Financial Corp. 5.125% 2017 Goldman Sachs Group, Inc. 3.625% 2016 Goldman Sachs Group, Inc. 5.375% 2020 Goldman Sachs Group, Inc. 6.25% 2041 Rouse Co. 7.20% 2012 Rouse Co. 5.375% 2013 Rouse Co. 6.75% 20135 Standard Chartered PLC 3.85% 20155 Standard Chartered Bank 6.40% 20175 National City Preferred Capital Trust I 12.00% (undated)6 UnumProvident Finance Co. PLC 6.85% 20155 Unum Group 7.125% 2016 Unum Group 5.625% 2020 NASDAQ OMX Group, Inc. 5.25% 2018 Ally Financial Inc. 6.875% 2011 Ally Financial Inc. 6.875% 2012 Ally Financial Inc. 7.00% 2012 Genworth Financial, Inc. 7.625% 2021 Genworth Financial, Inc. 6.15% 20666 Nationwide Mutual Insurance Co. 5.81% 20245,6 Nationwide Mutual Insurance Co. 9.375% 20395 HSBK (Europe) BV 7.25% 20175 BBVA Bancomer SA 4.50% 20165 BBVA Bancomer SA 6.50% 20215 ERP Operating LP 5.50% 2012 ERP Operating LP 6.625% 2012 ERP Operating LP 5.20% 2013 ERP Operating LP 5.25% 2014 ERP Operating LP 6.584% 2015 ERP Operating LP 5.75% 2017 ERP Operating LP 7.125% 2017 Paribas, New York Branch 6.95% 2013 BNP Paribas 1.19% 20146 BNP Paribas 3.60% 2016 BNP Paribas 5.00% 2021 Lazard Group LLC 7.125% 2015 UBS AG 1.273% 20146 UBS AG 2.25% 2014 UBS AG 5.875% 2017 UBS AG 4.875% 2020 HSBC Bank PLC 2.00% 20145 HSBC Bank PLC 3.50% 20155 HSBC Bank USA, NA 4.875% 2020 Host Marriott, LP, Series K, 7.125% 2013 Host Hotels & Resorts, LP, Series S, 6.875% 2014 Host Marriott, LP, Series O, 6.375% 2015 Host Hotels & Resorts, LP, Series Q, 6.75% 2016 Host Hotels & Resorts LP 9.00% 2017 New York Life Global Funding 4.65% 20135 HCP, Inc. 3.75% 2016 Monumental Global Funding 5.50% 20135 Monumental Global Funding III 0.478% 20145,6 Monumental Global Funding III 5.25% 20145 Brandywine Operating Partnership, LP 5.40% 2014 Brandywine Operating Partnership, LP 4.95% 2018 AXA SA 6.463% (undated)5,6 CNA Financial Corp. 5.85% 2014 CNA Financial Corp. 7.35% 2019 CNA Financial Corp. 5.875% 2020 CNA Financial Corp. 5.75% 2021 ZFS Finance (USA) Trust II 6.45% 20655,6 ZFS Finance (USA) Trust V 6.50% 20675,6 Barclays Bank PLC 2.50% 2013 Barclays Bank PLC 5.125% 2020 Barclays Bank PLC 5.14% 2020 PRICOA Global Funding I 5.30% 20135 Prudential Holdings, LLC, Series C, 8.695% 20235,7 American Express Co. 6.15% 2017 Capital One Capital V 10.25% 2039 ACE INA Holdings Inc. 5.875% 2014 ACE INA Holdings Inc. 2.60% 2015 Nordea Bank 2.125% 20145 Nordea Bank, Series 2, 3.70% 20145 Principal Life Insurance Co. 5.30% 2013 Lincoln National Corp. 5.65% 2012 Berkshire Hathaway Inc. 2.125% 2013 Berkshire Hathaway Inc. 3.20% 2015 Credit Suisse Group AG 2.20% 2014 Westpac Banking Corp. 3.00% 2015 ANZ National (International) Ltd. 3.125% 20155 Toyota Motor Credit Corp. 1.375% 2013 Bank of New York Mellon Corp., Series G, 2.50% 2016 Bank of Tokyo-Mitsubishi, Ltd. 2.45% 20155 Santander Issuances, SA Unipersonal 6.50% 20195,6 Ford Motor Credit Co. 7.25% 2011 Ford Motor Credit Co. 8.00% 2016 Boston Properties, Inc. 5.875% 2019 VEB Finance Ltd. 6.902% 20205 VEB Finance Ltd. 6.80% 20255 Nationwide Financial Services, Inc. 6.75% 20676 UDR, Inc. 5.00% 2012 UDR, Inc., Series A, 5.25% 2015 Development Bank of Kazakhstan 5.50% 2015 Development Bank of Kazakhstan 5.50% 20155 Development Bank of Singapore Ltd. 7.125% 20115 First Tennessee Bank 5.05% 2015 ACE Cash Express, Inc. 11.00% 20195 Allstate Corp., Series B, 6.125% 20676 TIAA Global Markets 4.95% 20135 Community Choice Financial 10.75% 20195 Ambac Financial Group, Inc. 6.15% 20876,9 CONSUMER DISCRETIONARY — 4.09% Allison Transmission Holdings, Inc., Term Loan B, 2.99% 20146,7,8 Allison Transmission Holdings, Inc. 11.00% 20155 Allison Transmission Holdings, Inc. 11.25% 20155,6,10 Virgin Media Finance PLC 9.125% 2016 Virgin Media Finance PLC, Series 1, 9.50% 2016 Virgin Media Secured Finance PLC 6.50% 2018 Virgin Media Finance PLC 8.375% 20195 Virgin Media Secured Finance PLC 5.25% 20215 Univision Communications Inc. 12.00% 20145 Univision Communications Inc., Term Loan, 4.461% 20176,7,8 Univision Communications Inc. 6.875% 20195 Univision Communications Inc. 8.50% 20215 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 8.00% 20125 Charter Communications Operating, LLC, Term Loan B, 7.25% 20146,7,8 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 10.875% 20145 Charter Communications, Inc. 13.50% 2016 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 7.25% 2017 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 7.875% 2018 CCO Holdings LLC and CCO Holdings Capital Corp. 7.00% 2019 Toys “R” Us, Inc. 7.625% 2011 Toys “R” Us-Delaware, Inc., Term Loan B, 6.00% 20166,7,8 Toys “R” Us-Delaware, Inc. 7.375% 20165 Toys “R” Us Property Co. II, LLC 8.50% 2017 Toys “R” Us Property Co. I, LLC 10.75% 2017 Toys “R” Us, Inc. 7.375% 2018 MGM Resorts International 6.75% 2012 MGM Resorts International 6.75% 2013 MGM Resorts International 13.00% 2013 MGM Resorts International 5.875% 2014 MGM Resorts International 10.375% 2014 MGM Resorts International 7.50% 2016 MGM Resorts International 11.125% 2017 MGM Resorts International 9.00% 2020 Boyd Gaming Corp. 6.75% 2014 Boyd Gaming Corp. 7.125% 2016 Boyd Gaming Corp. 9.125% 20185 Macy’s Retail Holdings, Inc. 8.375% 20156 Federated Department Stores, Inc. 7.45% 2017 May Department Stores Co. 6.65% 2024 Federated Department Stores, Inc. 6.79% 2027 Federated Department Stores, Inc. 7.00% 2028 Federated Department Stores, Inc. 6.90% 2029 Time Warner Cable Inc. 6.20% 2013 Time Warner Cable Inc. 7.50% 2014 Time Warner Cable Inc. 3.50% 2015 Time Warner Cable Inc. 6.75% 2018 Time Warner Cable Inc. 5.00% 2020 Time Warner Cable Inc. 4.125% 2021 Neiman Marcus Group, Inc. 9.00% 20156,10 Neiman Marcus Group, Inc. 10.375% 2015 Limited Brands, Inc. 5.25% 2014 Limited Brands, Inc. 8.50% 2019 Limited Brands, Inc. 7.00% 2020 Limited Brands, Inc. 6.625% 2021 Sally Holdings LLC and Sally Capital Inc. 9.25% 2014 Sally Holdings LLC and Sally Capital Inc. 10.50% 2016 CSC Holdings, Inc., Series B, 6.75% 2012 CSC Holdings, Inc. 8.50% 2014 CSC Holdings, Inc. 8.50% 2015 Cablevision Systems Corp. 8.625% 2017 CSC Holdings, Inc. 8.625% 2019 Cablevision Systems Corp. 8.00% 2020 Comcast Corp. 5.90% 2016 Comcast Corp. 6.30% 2017 Comcast Corp. 6.45% 2037 Comcast Corp. 6.95% 2037 Comcast Corp. 6.40% 2040 Michaels Stores, Inc., Term Loan B1, 2.563% 20136,7,8 Michaels Stores, Inc. 0%/13.00% 201611 Michaels Stores, Inc., Term Loan B2, 4.813% 20166,7,8 Michaels Stores, Inc. 7.75% 20185 J.C. Penney Co., Inc. 9.00% 2012 J.C. Penney Co., Inc., Series A, 6.875% 2015 J.C. Penney Co., Inc. 7.65% 2016 J.C. Penney Co., Inc. 5.75% 2018 J.C. Penney Co., Inc. 5.65% 2020 Time Warner Inc. 5.875% 2016 Time Warner Companies, Inc. 7.25% 2017 Time Warner Inc. 4.75% 2021 Time Warner Inc. 6.25% 2041 Cinemark USA, Inc., Term Loan, 3.48% 20166,7,8 Cinemark USA, Inc. 8.625% 2019 AMC Entertainment Inc. 8.75% 2019 News America Inc. 5.30% 2014 News America Holdings Inc. 8.00% 2016 News America Inc. 4.50% 20215 News America Inc. 6.65% 2037 News America Inc. 6.15% 20415 Wynn Las Vegas, LLC and Wynn Capital Corp. 7.875% 2017 Wynn Las Vegas, LLC and Wynn Capital Corp. 7.75% 2020 Burlington Coat Factory Warehouse Corp., Term Loan B, 6.25% 20176,7,8 Burlington Coat Factory Warehouse Corp. 10.00% 20195 Home Depot, Inc. 5.40% 2016 Home Depot, Inc. 5.875% 2036 Home Depot, Inc. 5.95% 2041 Clear Channel Worldwide Holdings, Inc., Series B, 9.25% 2017 Technical Olympic USA, Inc. 9.00% 20103,9 Technical Olympic USA, Inc. 9.00% 20103,9 Technical Olympic USA, Inc. 9.25% 20113,5,9 Cox Communications, Inc. 5.45% 2014 Cox Communications, Inc. 5.875% 20165 Marriott International, Inc., Series J, 5.625% 2013 Marriott International, Inc., Series I, 6.375% 2017 CityCenter Holdings, LLC 7.625% 20165 CityCenter Holdings, LLC 11.50% 20175,10 NBC Universal, Inc. 2.10% 20145 NBC Universal, Inc. 3.65% 20155 NBC Universal, Inc. 2.875% 20165 NBC Universal, Inc. 5.15% 20205 NBC Universal, Inc. 4.375% 20215 NBC Universal, Inc. 6.40% 20405 NBC Universal, Inc. 5.95% 20415 Quebecor Media Inc. 7.75% 2016 Quebecor Media Inc. 7.75% 2016 Marina District Finance 9.50% 20155 DaimlerChrysler North America Holding Corp., Series E, 5.75% 2011 DaimlerChrysler North America Holding Corp. 7.30% 2012 DaimlerChrysler North America Holding Corp. 6.50% 2013 Revel Entertainment, Term Loan B, 9.00% 20186,7,8 Target Corp. 6.00% 2018 Dollar General Corp., Term Loan B2, 2.969% 20146,7,8 Dollar General Corp. 10.625% 2015 Dollar General Corp. 11.875% 20176,10 LBI Media, Inc. 8.50% 20175 PETCO Animal Supplies, Inc. 9.25% 20185 Mediacom Broadband LLC and Mediacom Broadband Corp. 8.50% 2015 Mediacom LLC and Mediacom Capital Corp. 9.125% 2019 Tower Automotive Holdings 10.625% 20175 DIRECTV Holdings LLC and DIRECTV Financing Co., Inc. 3.50% 2016 Burger King Corp. 9.875% 2018 Burger King Corp 0%/11.00% 20195,11 ONO Finance II PLC 10.875% 20195 Royal Caribbean Cruises Ltd. 11.875% 2015 Regal Cinemas Corp. 8.625% 2019 Warner Music Group 7.375% 2014 Warner Music Group 9.50% 2016 Volkswagen International Finance NV 1.625% 20135 Volkswagen International Finance NV 0.917% 20145,6 UPC Germany GmbH 8.125% 20175 Gray Television, Inc. 10.50% 2015 Bon-Ton Department Stores, Inc. 10.25% 2014 Radio One, Inc., Term Loan B, 7.50% 20166,7,8 Radio One, Inc. 15.00% 20165,6,10 Mohegan Tribal Gaming Authority 8.00% 2012 Mohegan Tribal Gaming Authority 6.125% 2013 Mohegan Tribal Gaming Authority 7.125% 2014 Mohegan Tribal Gaming Authority 6.875% 2015 Staples, Inc. 9.75% 2014 Clear Channel Communications, Inc. 5.00% 2012 Seminole Tribe of Florida 6.535% 20205,7 Seminole Tribe of Florida 7.804% 20205,7 Fox Acquisition LLC 13.375% 20165 Kabel BW Erste Beteiligu 7.50% 20195 Vidéotron Ltée 6.875% 2014 Vidéotron Ltée 6.375% 2015 Local T.V. Finance LLC 10.00% 20155,6,10 Tenneco Inc. 6.875% 2020 American Axle & Manufacturing Holdings, Inc. 9.25% 20175 Lear Corp. 7.875% 2018 Thomson Reuters Corp. 5.95% 2013 Thomson Reuters Corp. 6.50% 2018 Education Management LLC and Education Management Finance Corp. 8.75% 2014 Hanesbrands Inc., Series B, 3.831% 20146 Hanesbrands Inc. 8.00% 2016 Hanesbrands Inc. 6.375% 2020 Meritage Corp. 7.731% 20175 Allbritton Communications Co. 8.00% 2018 Marks and Spencer Group PLC 6.25% 20175 Marks and Spencer Group PLC 7.125% 20375 Seneca Gaming Corp. 8.25% 20185 Kohl’s Corp. 6.25% 2017 Kohl’s Corp. 6.875% 2037 Libbey Glass Inc. 10.00% 2015 Jarden Corp. 8.00% 2016 Wendy’s/Arby’s Restaurants, LLC 10.00% 2016 Lowe’s Companies, Inc. 3.75% 2021 Lowe’s Companies, Inc. 5.80% 2040 Cequel Communications Holdings I, LLC and Cequel Capital Corp. 8.625% 20175 Walt Disney Co. 5.625% 2016 Needle Merger Sub Corp. 8.125% 20195 Grupo Televisa, SAB 6.625% 2040 Ford Motor Co. 9.50% 2011 MORTGAGE-BACKED OBLIGATIONS7 — 3.97% Fannie Mae 4.89% 2012 Fannie Mae 4.00% 2015 Fannie Mae 5.00% 2018 Fannie Mae 5.50% 2018 Fannie Mae 5.50% 2020 Fannie Mae 6.00% 2021 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae 5.50% 2023 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 5.50% 2024 Fannie Mae 3.00% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 4.00% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae, Series 2001-4, Class GA, 9.88% 20256 Fannie Mae, Series 2001-4, Class NA, 11.648% 20256 23 26 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.50% 2026 Fannie Mae 4.50% 2026 Fannie Mae 6.00% 2026 Fannie Mae 7.00% 2026 Fannie Mae 6.00% 2028 Fannie Mae 7.00% 2028 Fannie Mae 7.00% 2028 Fannie Mae, Series 2001-20, Class E, 9.618% 20316 Fannie Mae 5.50% 2033 Fannie Mae 5.00% 2035 Fannie Mae 5.50% 2035 Fannie Mae 5.50% 2036 Fannie Mae, Series 2006-43, Class PX, 6.00% 2036 Fannie Mae, Series 2007-33, Class HE, 5.50% 2037 Fannie Mae 5.606% 20376 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae, Series 2007-24, Class P, 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 8.00% 2037 Fannie Mae 5.00% 2038 Fannie Mae 5.50% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 4.50% 2039 Fannie Mae 6.00% 2039 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 50 51 Fannie Mae 4.50% 2040 30 31 Fannie Mae 5.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae 3.50% 2041 Fannie Mae 3.50% 2041 Fannie Mae 3.50% 2041 Fannie Mae 3.50% 2041 Fannie Mae 3.50% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 98 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.50% 2041 Fannie Mae 6.00% 2041 Fannie Mae 6.50% 2041 Fannie Mae, Series 2001-50, Class BA, 7.00% 2041 Fannie Mae, Series 2001-T10, Class A-1, 7.00% 2041 Fannie Mae, Series 2002-W3, Class A-5, 7.50% 2041 Fannie Mae, Series 2002-W1, Class 2A, 7.231% 20426 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Freddie Mac 5.00% 2018 Freddie Mac 5.50% 2018 Freddie Mac, Series 2890, Class KT, 4.50% 2019 Freddie Mac 5.50% 2019 Freddie Mac, Series 2289, Class NB, 11.134% 20226 68 77 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2027 Freddie Mac 2.71% 20356 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3257, Class PA, 5.50% 2036 Freddie Mac, Series 3286, Class JN, 5.50% 2037 Freddie Mac, Series 3312, Class PA, 5.50% 2037 Freddie Mac, Series 3318, Class JT, 5.50% 2037 Freddie Mac, Series 3271, Class OA, 6.00% 2037 Freddie Mac 6.00% 2037 Freddie Mac 6.50% 2038 Freddie Mac 6.50% 2038 Freddie Mac 5.00% 2039 Freddie Mac 5.00% 2039 Freddie Mac 5.00% 2039 Freddie Mac 4.00% 2041 Freddie Mac 4.00% 2041 Freddie Mac 4.00% 2041 Freddie Mac 4.00% 2041 Freddie Mac 4.00% 2041 Government National Mortgage Assn. 10.00% 2021 Government National Mortgage Assn. 10.00% 2025 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 3.50% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.50% 2041 American Tower Trust I, Series 2007-1A, Class A-FX, 5.42% 20375 American Tower Trust I, Series 2007-1A, Class B, 5.537% 20375 American Tower Trust I, Series 2007-1A, Class D, 5.957% 20375 American Tower Trust I, Series 2007-1A, Class E, 6.249% 20375 American Tower Trust I, Series 2007-1A, Class F, 6.639% 20375 CS First Boston Mortgage Securities Corp., Series 2001-CKN5, Class A-4, 5.435% 2034 CS First Boston Mortgage Securities Corp., Series 2004-5, Class IV-A-1, 6.00% 2034 CS First Boston Mortgage Securities Corp., Series 2001-CP4, Class A-4, 6.18% 2035 CS First Boston Mortgage Securities Corp., Series 2005-C3, Class A-AB, 4.614% 2037 CS First Boston Mortgage Securities Corp., Series 2007-3, Class 4-A-1, 5.00% 2037 CS First Boston Mortgage Securities Corp., Series 2007-1, Class 1-A-2A, 5.802% 20376 CS First Boston Mortgage Securities Corp., Series 2007-1, Class 1-A-6A, 5.863% 20376 CS First Boston Mortgage Securities Corp., Series 2002-CKN2, Class A-3, 6.133% 2037 CS First Boston Mortgage Securities Corp., Series 2005-C5, Class A-2, 5.10% 20386 CS First Boston Mortgage Securities Corp., Series 2007-C4, Class A-4, 5.995% 20396 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-2FX, 5.207% 20406 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-3, 5.23% 20406 WaMu Mortgage Pass-Through Certificates Trust, Series 2006-AR12, Class 1-A2, 5.726% 20366 WaMu Mortgage Pass-Through Certificates Trust, Series 2007-HY7, Class 2-A1, 5.569% 20376 WaMu Mortgage Pass-Through Certificates Trust, Series 2007-HY6, Class 2-A3, 5.625% 20376 WaMu Mortgage Pass-Through Certificates Trust, Series 2007-HY7, Class 4-A2, 5.673% 20376 Countrywide Alternative Loan Trust, Series 2005-49CB, Class A-1, 5.50% 2035 Countrywide Alternative Loan Trust, Series 2005-54CB, Class 2-A-5, 5.50% 2035 Countrywide Alternative Loan Trust, Series 2004-36CB, Class 1-A-1, 6.00% 2035 Countrywide Alternative Loan Trust, Series 2007-HY4, Class 4-A-1, 5.502% 20476 Countrywide Alternative Loan Trust, Series 2007-HY4, Class 3-A-1, 5.553% 20476 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2002-CIBC5, Class A-1, 4.372% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2003-ML1, Class A-1, 3.972% 2039 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-C3, Class A-2, 4.223% 2042 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2006-LDP7, Class A-4, 6.061% 20456 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2011-C3A, Class A-2, 3.673% 20465 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP1, Class A-2, 4.625% 2046 CHL Mortgage Pass-Through Trust, Series 2007-HY5, Class 3-A-1, 5.964% 20376 CHL Mortgage Pass-Through Trust, Series 2007-HY4, Class 1-A-1, 5.722% 20476 CHL Mortgage Pass-Through Trust, Series 2007-HY5, Class 1-A-1, 5.743% 20476 Wachovia Bank Commercial Mortgage Trust, Series 2005-C16, Class A-PB, 4.692% 2041 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-4, 5.446% 20446 Wachovia Bank Commercial Mortgage Trust, Series 2006-C23, Class A-PB, 5.446% 2045 GE Commercial Mortgage Corp., Series 2004-C1, Class A-2, 3.915% 2038 GE Commercial Mortgage Corp., Series 2006-C1, Class A-4, 5.513% 20446 GE Commercial Mortgage Corp., Series 2005-C4, Class A-3A, 5.493% 20456 Structured Adjustable Rate Mortgage Loan Trust, Series 2005-20, Class 3-A1, 5.25% 20356 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-8, Class 3-AF, 0.593% 20366 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-9, Class 2-A2, 5.512% 20366 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-4, Class 6-A, 5.675% 20366 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-12, Class 2-A1, 5.454% 20376 Structured Adjustable Rate Mortgage Loan Trust, Series 2007-9, Class 2-A1, 5.295% 20476 ML-CFC Commercial Mortgage Trust, Series 2006-4, Class A-3, 5.172% (undated)6 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-2, 5.117% 2037 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-4-1, 5.243% 20376 Greenwich Capital Commercial Funding Corp., Series 2006-GG7, Class A-4, 6.078% 20386 IndyMac INDX Mortgage Loan Trust, Series 2006-AR5, Class 2-A-1, 5.209% 20366 IndyMac INDX Mortgage Loan Trust, Series 2006-AR25, Class 3-A-1, 5.365% 20366 Bank of America 5.50% 20125 J.P. Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP6, Class A-4, 5.475% 20436 Banc of America Commercial Mortgage Inc., Series 2005-5, Class A-4, 5.115% 20456 Banc of America Commercial Mortgage Inc., Series 2005-5, Class A-3B, 5.393% 20456 L.A. Arena Funding, LLC, Series 1, Class A, 7.656% 20263,5 Nationwide Building Society, Series 2007-2, 5.50% 20125 Lehman Mortgage Trust, Series 2006-6, Class 3-A-9, 5.50% 2036 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class A-4, 5.396% 20446 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2006-CD3, Class A-5, 5.617% 2048 Morgan Stanley Capital I Trust, Series 2005-HQ7, Class A-2, 5.373% 20426 Citicorp Mortgage Securities, Inc. 5.50% 2035 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class A-4, 5.197% 20306 Crown Castle Towers LLC, Series 2010-1, Class C, 4.523% 20355 Bear Stearns ARM Trust, Series 2005-6, Class I-A-1, 2.934% 20356 Bear Stearns ARM Trust, Series 2006-2, Class 2-A-1, 4.718% 20366 Bank of Montreal 2.85% 20155 Morgan Stanley Mortgage Loan Trust, Series 2005-3AR, Class 3-A, 2.60% 20356 GSR Mortgage Loan Trust, Series 2004-2F, Class VIIA-1, 4.50% 2019 GSR Mortgage Loan Trust, Series 2004-15F, Class 5A-1, 5.50% 2020 American General Mortgage Loan Trust, Series 2006-1, Class A-5, 5.75% 20355,6 DBUBS Mortgage Trust, Series 2011-LC1A, Class A1, 3.742% 20465 Commercial Mortgage Trust, Series 2003-LNB1, Class A-2, 4.084% 2038 American Home Mortgage Assets Trust, Series 2007-3, Class II-2A-1, 6.25% 20376 Wells Fargo Mortgage-backed Securities Trust, Series 2006-AR4, Class 2-A-4, 5.629% 20366 Bear Stearns ALT-A Trust, Series 2006-2, Class II-4-A-1, 5.585% 20366 Citigroup Mortgage Loan Trust, Inc., Series 2005-8, Class I-A4A, 5.366% 20356 Citigroup Mortgage Loan Trust, Inc., Series 2007-AR5, Class 1-A2A, 5.376% 20376 Residential Accredit Loans, Inc., Series 2005-QR1, Class A, 6.00% 2034 Banc of America Mortgage Securities, Inc., Series 2005-E, Class 4-A1, 5.303% 20356 BCAP LLC Trust, Series 2006-AA2, Class A-1, 0.383% 20376 FDIC Structured Sale Guaranteed Notes, Series 2010-L1A, Class A-1, 0% 20115 FDIC Structured Sale Guaranteed Notes, Series 2010-L2A, Class A, 3.00% 20195 Washington Mutual Mortgage, WMALT Series 2007-2, Class 3-A-1, 5.50% 2022 Banc of America Funding Trust, Series 2006-7, Class T-2-A-1, 5.878% 2036 J.P. Morgan Mortgage Trust, Series 2006-A3, Class 3-A-3, 5.714% 20366 Harborview Mortgage Loan Trust, Series 2006-6, Class 1A, 2.886% 20366 Bear Stearns Commercial Mortgage Securities Inc., Series 1999-C1, Class X, interest only, 0.867% 20315,6 Bear Stearns Commercial Mortgage Securities Inc., Series 2002-PBW1, Class A-1, 3.97% 2035 GE Capital Commercial Mortgage Corp., Series 2002-3, Class A-1, 4.229% 2037 Financial Asset Securitization, Inc., Series 1997-NAM1, Class B-1, 7.75% 2027 BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 3.77% U.S. Treasury 1.125% 2011 U.S. Treasury 4.50% 2011 U.S. Treasury 4.625% 2011 U.S. Treasury 0.625% 2012 U.S. Treasury 0.625% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 1.50% 2013 U.S. Treasury 1.75% 2013 U.S. Treasury 1.875% 201312 U.S. Treasury 2.75% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 4.25% 2013 U.S. Treasury 1.25% 2014 U.S. Treasury 1.875% 2014 U.S. Treasury 1.875% 201512 U.S. Treasury 2.125% 2016 U.S. Treasury 3.25% 2016 U.S. Treasury 4.50% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 2.50% 2017 U.S. Treasury 3.50% 2018 U.S. Treasury 3.125% 2019 U.S. Treasury 3.375% 2019 U.S. Treasury 8.125% 2019 U.S. Treasury 3.50% 2020 U.S. Treasury 3.625% 2020 U.S. Treasury 8.75% 2020 U.S. Treasury 6.25% 2023 U.S. Treasury 6.875% 2025 U.S. Treasury 6.00% 2026 U.S. Treasury 6.75% 2026 U.S. Treasury 4.50% 2036 U.S. Treasury 3.50% 2039 U.S. Treasury 4.25% 2039 U.S. Treasury 4.375% 2039 U.S. Treasury 3.875% 2040 U.S. Treasury 4.25% 2040 U.S. Treasury 4.375% 2040 U.S. Treasury 4.625% 2040 U.S. Treasury 4.75% 2041 Fannie Mae 1.00% 2013 Fannie Mae 6.25% 2029 Freddie Mac 1.125% 2012 CoBank ACB 7.875% 20185 CoBank ACB 0.91% 20225,6 Federal Home Loan Bank 0.137% 20116 United States Government Agency-Guaranteed (FDIC insured), Regions Bank 3.25% 2011 United States Government Agency-Guaranteed (FDIC insured), PNC Funding Corp. 2.30% 2012 United States Government Agency-Guaranteed (FDIC insured), Sovereign Bancorp, Inc. 2.75% 2012 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp., Series L, 3.125% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.20% 2012 United States Agency for International Development, Republic of Egypt 4.45% 2015 Federal Agricultural Mortgage Corp. 5.50% 20115 Tennessee Valley Authority, Series A, 3.875% 2021 INFORMATION TECHNOLOGY — 1.93% First Data Corp., Term Loan B2, 2.963% 20146,7,8 First Data Corp. 9.875% 2015 First Data Corp. 9.875% 2015 First Data Corp. 10.55% 201510 First Data Corp. 11.25% 2016 First Data Corp. 7.375% 20195 First Data Corp. 8.875% 20205 First Data Corp. 8.25% 20215 First Data Corp. 12.625% 20215 First Data Corp. 8.75% 20225,6,10 Freescale Semiconductor, Inc. 8.875% 2014 Freescale Semiconductor, Inc. 9.125% 20146,10 Freescale Semiconductor, Inc., Term Loan, 4.493% 20166,7,8 Freescale Semiconductor, Inc. 10.125% 2016 Freescale Semiconductor, Inc. 9.25% 20185 Freescale Semiconductor, Inc. 10.125% 20185 NXP BV and NXP Funding LLC 3.028% 20136 NXP BV and NXP Funding LLC 10.00% 20134 NXP BV and NXP Funding LLC 9.50% 2015 NXP BV and NXP Funding LLC 9.75% 20185 Sanmina-SCI Corp. 6.75% 2013 Sanmina-SCI Corp. 3.06% 20145,6 Sanmina-SCI Corp. 8.125% 2016 SunGard Data Systems Inc. 7.375% 20185 SunGard Data Systems Inc. 7.625% 20205 Cisco Systems, Inc. 0.559% 20146 Cisco Systems, Inc. 2.90% 2014 Cisco Systems, Inc. 3.15% 2017 Cisco Systems, Inc. 4.95% 2019 Jabil Circuit, Inc. 8.25% 2018 Jabil Circuit, Inc. 5.625% 2020 International Business Machines Corp. 2.00% 2016 Ceridian Corp. 11.25% 2015 Advanced Micro Devices, Inc. 8.125% 2017 Advanced Micro Devices, Inc. 7.75% 2020 National Semiconductor Corp. 6.15% 2012 Serena Software, Inc. 10.375% 2016 TELECOMMUNICATION SERVICES — 1.83% Sprint Capital Corp. 8.375% 2012 Nextel Communications, Inc., Series E, 6.875% 2013 Nextel Communications, Inc., Series F, 5.95% 2014 Nextel Communications, Inc., Series D, 7.375% 2015 Wind Acquisition SA 11.75% 20175 Wind Acquisition SA 7.25% 20185 Verizon Communications Inc. 3.75% 2011 ALLTEL Corp. 7.00% 2012 Verizon Communications Inc. 5.55% 2014 Verizon Communications Inc. 4.90% 2015 Verizon Communications Inc. 3.00% 2016 Verizon Communications Inc. 5.50% 2017 Verizon Communications Inc. 8.75% 2018 Verizon Communications Inc. 4.60% 2021 Verizon Communications Inc. 6.00% 2041 Clearwire Communications and Clearwire Finance, Inc. 12.00% 20155 Clearwire Communications and Clearwire Finance, Inc. 12.00% 20155 Clearwire Communications and Clearwire Finance, Inc. 12.00% 20175 LightSquared, Term Loan B, 12.00% 20147,8,10 Crown Castle International Corp. 9.00% 2015 Crown Castle International Corp. 7.75% 20175 Crown Castle International Corp. 7.125% 2019 Vodafone Group PLC, Term Loan, 6.875% 20153,7,8,10 AT&T Wireless Services, Inc. 8.125% 2012 AT&T Inc. 4.95% 2013 SBC Communications Inc. 5.10% 2014 AT&T Inc. 2.95% 2016 SBC Communications Inc. 5.625% 2016 Frontier Communications Corp. 7.875% 2015 Frontier Communications Corp. 8.25% 2017 Frontier Communications Corp. 8.50% 2020 Frontier Communications Corp. 8.75% 2022 Cricket Communications, Inc. 10.00% 2015 Cricket Communications, Inc. 7.75% 2016 American Tower Corp. 4.625% 2015 American Tower Corp. 7.00% 2017 American Tower Corp. 7.25% 2019 Telecom Italia Capital SA, Series B, 5.25% 2013 Telecom Italia Capital SA 5.25% 2015 Telecom Italia Capital SA 6.999% 2018 Trilogy International Partners, LLC, 10.25% 20165 tw telecom holdings inc. 8.00% 2018 Telefónica Emisiones, SAU 3.729% 2015 Telefónica Emisiones, SAU 3.992% 2016 Telefónica Emisiones, SAU 5.134% 2020 SBA Telecommunications, Inc. 8.00% 2016 Intelsat, Ltd. 8.875% 2015 Intelsat Jackson Holding Co. 8.50% 2019 Sorenson Communications 10.50% 20155 Deutsche Telekom International Finance BV 4.875% 2014 Syniverse Holdings, Inc. 9.125% 20195 Qwest Capital Funding, Inc. 7.625% 2021 Level 3 Financing, Inc. 9.25% 2014 INDUSTRIALS — 1.79% Continental Airlines, Inc. 8.75% 2011 United Air Lines, Inc., Term Loan B, 2.313% 20146,7,8 Continental Airlines, Inc., Series 1997-1, Class A, 7.461% 20167 Continental Airlines, Inc., Series 2001-1, Class B, 7.373% 20177 Continental Airlines, Inc., Series 1998-1, Class B, 6.748% 20187 Continental Airlines, Inc., Series 1997-4B, Class B, 6.90% 20187 Continental Airlines, Inc., Series 1998-1, Class A, 6.648% 20197 Continental Airlines, Inc., Series 1997-4, Class A, 6.90% 20197 United Air Lines, Inc., Series 1996-A2, 7.87% 20193,7,9 — Continental Airlines, Inc., Series 2000-2, Class B, 8.307% 20197 Continental Airlines, Inc., Series 1999-1, Class A, 6.545% 20207 Continental Airlines, Inc., Series 1999-1, Class B, 6.795% 20207 Continental Airlines, Inc., Series 2003-ERJ3, Class A, 7.875% 20207 Continental Airlines, Inc., Series 1999-2, Class A-1, 7.256% 20217 United Air Lines, Inc., Series 2007-1, Class B, 7.336% 20215,7 Continental Airlines, Inc., Series 1999-2, Class B, 7.566% 20217 Continental Airlines, Inc., Series 2001-1, Class A-1, 6.703% 20227 Continental Airlines, Inc., Series 2007-1, Class B, 6.903% 20227 Continental Airlines, Inc., Series 2000-2, Class A-1, 7.707% 20227 Continental Airlines, Inc., Series 2000-1, Class A-1, 8.048% 20227 Continental Airlines, Inc., Series 2000-1, Class B, 8.388% 20227 United Air Lines, Inc., Series 2007-1, Class A, 6.636% 20247 Northwest Airlines, Inc., Term Loan B, 3.81% 20136,7,8 Delta Air Lines, Inc., Series 2002-1, Class G-2, MBIA insured, 6.417% 20147 Delta Air Lines, Inc., Series 2010-B, Class 2-B, 6.75% 20155,7 Northwest Airlines, Inc., Term Loan A, 2.06% 20186,7,8 Delta Air Lines, Inc., Series 2002-1, Class G-1, MBIA insured, 6.718% 20247 Hawker Beechcraft Acquisition Co., LLC, Letter of Credit, 2.207% 20146,7,8 Hawker Beechcraft Acquisition Co., LLC, Term Loan B, 2.211% 20146,7,8 Hawker Beechcraft Acquisition Co., LLC, Term Loan B, 10.50% 20146,7,8 Hawker Beechcraft Acquisition Co., LLC 8.50% 2015 Hawker Beechcraft Acquisition Co., LLC 8.875% 20156,10 Hawker Beechcraft Acquisition Co., LLC 9.75% 2017 US Investigations Services, Inc., Term Loan B, 3.059% 20156,7,8 US Investigations Services, Inc., Term Loan B, 7.75% 20156,7,8 US Investigations Services, Inc. 10.50% 20155 US Investigations Services, Inc. 11.75% 20165 Nielsen Finance LLC and Nielsen Finance Co. 11.625% 2014 Nielsen Finance LLC and Nielsen Finance Co. 11.50% 2016 Nielsen Finance LLC, Term Loan 1L, 8.50% 20173,7,8 American Airlines, Inc., Series 2001-1, Class A-2, 6.817% 20127 AMR Corp. 9.00% 2012 American Airlines, Inc., Series 2001-2, Class A-2, 7.858% 20137 AMR Corp. 9.00% 2016 American Airlines, Inc., Series 2001-1, Class B, 7.377% 20197 AMR Corp. 10.00% 2021 American Airlines, Inc., Series 2001-1, Class A-1, 6.977% 20227 General Electric Capital Corp. 0.924% 20146 General Electric Capital Corp., Series A, 2.25% 2015 General Electric Co. 5.25% 2017 CEVA Group PLC, Bridge Loan, 9.75% 20153,6,7,8 CEVA Group PLC 11.625% 20165 CEVA Group PLC 8.375% 20175 CEVA Group PLC 11.50% 20185 Ply Gem Industries, Inc. 13.125% 2014 Ply Gem Industries, Inc. 8.25% 20185 Ashtead Capital, Inc. 9.00% 20165 ARAMARK Corp. 3.804% 20156 ARAMARK Corp. 8.50% 2015 ARAMARK Corp. 8.625% 20165,10 Associated Materials, LLC 9.125% 20175 TransDigm Inc. 7.75% 20185 Union Pacific Corp. 5.125% 2014 Union Pacific Corp. 5.75% 2017 Union Pacific Corp. 5.70% 2018 RailAmerica, Inc. 9.25% 2017 Koninklijke Philips Electronics NV 5.75% 2018 Kansas City Southern Railway Co. 13.00% 2013 Kansas City Southern Railway Co. 8.00% 2015 Kansas City Southern de México, SA de CV 8.00% 2018 Iron Mountain Inc. 8.375% 2021 Burlington Northern Santa Fe LLC 7.00% 2014 Esterline Technologies Corp. 6.625% 2017 Esterline Technologies Corp. 7.00% 2020 Volvo Treasury AB 5.95% 20155 Honeywell International Inc. 3.875% 2014 Euramax International, Inc. 9.50% 20165 Florida East Coast Railway 8.125% 20175 WMX Technologies, Inc. 7.10% 20261 Sequa Corp., Term Loan B, 3.50% 20146,7,8 USG Corp. 9.75% 20186 Nortek Inc. 10.00% 20185 Norfolk Southern Corp. 5.75% 2016 Norfolk Southern Corp. 5.75% 2018 CSX Corp. 5.75% 2013 CSX Corp. 6.25% 2015 H&E Equipment Services, Inc. 8.375% 2016 Atlas Copco AB 5.60% 20175 Allied Waste North America, Inc. 6.875% 2017 BAE Systems 2001 Asset Trust, Series 2001, Class B, 7.156% 20113,5,7 BAE Systems 2001 Asset Trust, Series 2001, Class G, MBIA insured, 6.664% 20133,5,7 RBS Global, Inc. and Rexnord LLC 11.75% 2016 RBS Global, Inc. and Rexnord LLC 8.50% 2018 Lockheed Martin Corp. 4.121% 2013 ERAC USA Finance Co. 5.25% 20205 Navios Maritime Acquisition Corporation and Navios Acquisition Finance (US) Inc. 8.625% 2017 Navios Maritime Holdings Inc. 8.125% 20195 John Deere Capital Corp. 5.40% 2011 John Deere Capital Corp., Series D, 5.50% 2017 Odebrecht Finance Ltd 6.00% 20235 RSC Equipment Rental, Inc. and RSC Holdings III, LLC 9.50% 2014 RSC Equipment Rental, Inc. and RSC Holdings III, LLC 8.25% 20215 Caterpillar Financial Services Corp., Series F, 5.50% 2016 HEALTH CARE — 1.36% Elan Finance PLC and Elan Finance Corp. 8.875% 2013 Elan Finance PLC and Elan Finance Corp. 8.75% 2016 Elan Finance PLC and Elan Finance Corp. 8.75% 20165 VWR Funding, Inc., Series B, 10.25% 20156,10 HealthSouth Corp. 10.75% 2016 PTS Acquisition Corp. 9.50% 20156,10 Boston Scientific Corp. 6.25% 2015 Boston Scientific Corp. 6.40% 2016 Boston Scientific Corp. 6.00% 2020 Pfizer Inc 4.45% 2012 Pfizer Inc 5.35% 2015 Pfizer Inc 6.20% 2019 Pfizer Inc 7.20% 2039 Tenet Healthcare Corp. 7.375% 2013 Tenet Healthcare Corp. 9.25% 2015 Roche Holdings Inc. 6.00% 20195 Roche Holdings Inc. 7.00% 20395 Novartis Capital Corp. 4.125% 2014 Novartis Capital Corp. 2.90% 2015 Novartis Securities Investment Ltd. 5.125% 2019 HCA Inc., Term Loan B1, 2.557% 20136,7,8 HCA Inc. 9.125% 2014 HCA Inc. 6.375% 2015 HCA Inc. 9.25% 2016 HCA Inc. 9.625% 20166,10 HCA Inc., Term Loan B2, 3.557% 20176,7,8 Abbott Laboratories 2.70% 2015 Abbott Laboratories 5.125% 2019 Merge Healthcare Inc 11.75% 2015 Express Scripts Inc. 3.125% 2016 Express Scripts Inc. 7.25% 2019 Symbion Inc. 11.75% 20156,10 Grifols Inc 8.25% 20185 Sanofi-aventis SA 0.508% 20136 Sanofi-aventis SA 0.618% 20146 Quintiles Transnational 9.50% 20145,6,10 Surgical Care Affiliates, Inc. 8.875% 20155,6,10 Surgical Care Affiliates, Inc. 10.00% 20175 Patheon Inc. 8.625% 20175 Vanguard Health Systems Inc. 0% 20165 GlaxoSmithKline Capital Inc. 4.85% 2013 UnitedHealth Group Inc. 6.00% 2017 Multiplan Inc. 9.875% 20185 Cardinal Health, Inc. 5.80% 2016 WellPoint, Inc. 6.00% 2014 Biogen Idec Inc. 6.00% 2013 Biogen Idec Inc. 6.875% 2018 McKesson Corp. 3.25% 2016 McKesson Corp. 4.75% 2021 Bausch & Lomb Inc. 9.875% 2015 Endo Pharmaceuticals Holdings Inc. 7.00% 20205 Coventry Health Care, Inc. 6.30% 2014 Medco Health Solutions, Inc. 2.75% 2015 Accellent Inc. 8.375% 2017 Rotech Healthcare Inc. 10.50% 20185 ENERGY — 1.06% Petroplus Finance Ltd. 6.75% 20145 Petroplus Finance Ltd. 7.00% 20175 Petroplus Finance Ltd. 9.375% 20195 Ras Laffan Liquefied Natural Gas III 5.50% 20145 Ras Laffan Liquefied Natural Gas Co. Ltd. 8.294% 20145,7 Ras Laffan Liquefied Natural Gas Co. Ltd. 8.294% 20147 Ras Laffan Liquefied Natural Gas III 6.75% 2019 Ras Laffan Liquefied Natural Gas III 6.75% 20195 Ras Laffan Liquefied Natural Gas II 5.298% 20205,7 Ras Laffan Liquefied Natural Gas III 5.838% 20275,7 TransCanada PipeLines Ltd. 6.50% 2018 TransCanada PipeLines Ltd. 7.125% 2019 TransCanada PipeLines Ltd. 6.20% 2037 TransCanada PipeLines Ltd. 7.625% 2039 TransCanada PipeLines Ltd. 6.35% 20676 Kinder Morgan Energy Partners LP 5.85% 2012 Kinder Morgan Energy Partners LP 5.125% 2014 Kinder Morgan Energy Partners LP 3.50% 2016 Kinder Morgan Energy Partners LP 6.00% 2017 Kinder Morgan Energy Partners LP 9.00% 2019 Kinder Morgan Energy Partners LP 5.30% 2020 Kinder Morgan Energy Partners LP 6.85% 2020 Kinder Morgan Energy Partners LP 6.55% 2040 Kinder Morgan Energy Partners LP 6.375% 2041 Anadarko Petroleum Corp. 5.95% 2016 Anadarko Petroleum Corp. 6.375% 2017 Anadarko Petroleum Corp. 8.70% 2019 Anadarko Petroleum Corp. 6.20% 2040 Transcontinental Gas Pipe Line Corp., Series B, 7.00% 2011 Williams Partners L.P. and Williams Partners Finance Corp. 3.80% 2015 Williams Partners L.P. and Williams Partners Finance Corp. 7.25% 2017 Williams Partners L.P. 4.125% 2020 Williams Partners L.P. and Williams Partners Finance Corp. 5.25% 2020 Williams Partners L.P. and Williams Partners Finance Corp. 6.30% 2040 Enbridge Energy Partners, LP, Series B, 6.50% 2018 Enbridge Energy Partners, LP 9.875% 2019 Enbridge Energy Partners, LP, Series B, 7.50% 2038 Enbridge Energy Partners, LP 8.05% 20776 Shell International Finance BV 1.875% 2013 Shell International Finance BV 4.00% 2014 Shell International Finance BV 5.50% 2040 Gazprom OJSC 5.092% 20155 Gazprom OJSC 6.51% 20225 Gazprom OJSC 7.288% 2037 Gazprom OJSC 7.288% 20375 StatoilHydro ASA 3.875% 2014 Statoil ASA 3.125% 2017 StatoilHydro ASA 5.25% 2019 Enbridge Inc. 5.60% 2017 Enterprise Products Operating LLC 5.65% 2013 Enterprise Products Operating LLC 7.00% 20676 Husky Energy Inc. 5.90% 2014 Husky Energy Inc. 7.25% 2019 Husky Energy Inc. 6.80% 2037 Williams Companies, Inc. 7.875% 2021 Williams Companies, Inc. 8.75% 2032 Total Capital SA 3.00% 2015 Total Capital SA 3.125% 2015 Total Capital SA 4.45% 2020 Cenovus Energy Inc. 4.50% 2014 Energy Transfer Partners, LP 7.50% 2020 Odebrecht Drilling Norbe VIII/IX Ltd 6.35% 20215,7 Rockies Express Pipeline LLC 6.25% 20135 Rockies Express Pipeline LLC 6.85% 20185 Canadian Natural Resources Ltd. 5.70% 2017 General Maritime Corp. 12.00% 2017 BG Energy Capital PLC 2.50% 20155 PTT Exploration & Production Ltd 5.692% 20215 XTO Energy Inc. 5.50% 2018 XTO Energy Inc. 6.75% 2037 Pemex Project Funding Master Trust 5.75% 2018 Reliance Holdings Ltd. 4.50% 20205 Reliance Holdings Ltd. 6.25% 20405 Petrobras International 5.375% 2021 Chevron Corp. 3.95% 2014 Chevron Corp. 4.95% 2019 Qatar Petroleum 5.579% 20115,7 Devon Financing Corp. ULC 7.875% 2031 Laredo Petroleum, Inc. 9.50% 20195 CONSUMER STAPLES — 0.91% Altria Group, Inc. 9.70% 2018 Altria Group, Inc. 9.25% 2019 Altria Group, Inc. 9.95% 2038 Anheuser-Busch InBev NV 2.50% 2013 Anheuser-Busch InBev NV 7.20% 2014 Anheuser-Busch InBev NV 3.625% 2015 Anheuser-Busch InBev NV 4.125% 2015 Anheuser-Busch InBev NV 7.75% 2019 Anheuser-Busch InBev NV 5.375% 2020 SUPERVALU INC. 7.50% 2012 Albertson’s, Inc. 7.25% 2013 SUPERVALU INC. 7.50% 2014 SUPERVALU INC., Term Loan B2, 3.461% 20156,7,8 SUPERVALU INC. 8.00% 2016 SUPERVALU INC., Term Loan B3, 3.273% 20186,7,8 Albertson’s, Inc. 7.45% 2029 Albertson’s, Inc. 8.00% 2031 Rite Aid Corp. 9.75% 2016 Rite Aid Corp. 10.375% 2016 Rite Aid Corp. 10.25% 2019 Rite Aid Corp. 8.00% 2020 PepsiCo, Inc. 3.10% 2015 PepsiCo, Inc. 7.90% 2018 PepsiCo, Inc. 3.125% 2020 PepsiCo, Inc. 4.875% 2040 Wal-Mart Stores, Inc. 2.875% 2015 Wal-Mart Stores, Inc. 2.80% 2016 Wal-Mart Stores, Inc. 3.25% 2020 Wal-Mart Stores, Inc. 4.875% 2040 Stater Bros. Holdings Inc. 7.75% 2015 Stater Bros. Holdings Inc. 7.375% 20185 Wesfarmers Ltd. 6.998% 20135 Constellation Brands, Inc. 8.375% 2014 Constellation Brands, Inc. 7.25% 2017 Coca-Cola Co. 1.50% 2015 Coca-Cola Co. 3.15% 2020 Tyson Foods, Inc. 10.50% 2014 Tyson Foods, Inc. 6.85% 20166 Delhaize Group 6.50% 2017 Delhaize Group 5.70% 2040 Unilever Capital Corp. 3.65% 2014 Procter & Gamble Co. 3.50% 2015 Kroger Co. 6.40% 2017 Kroger Co. 6.80% 2018 The Kroger Co. 7.00% 2018 Diageo Capital PLC 5.50% 2016 British American Tobacco International Finance PLC 9.50% 20185 Kimberly-Clark Corp. 7.50% 2018 Tesco PLC 5.50% 20175 Safeway Inc. 5.00% 2019 Safeway Inc. 3.95% 2020 Smithfield Foods, Inc., Series B, 7.75% 2013 Smithfield Foods, Inc. 10.00% 2014 Spectrum Brands Inc. 9.50% 20185 TreeHouse Foods, Inc. 7.75% 2018 UTILITIES — 0.87% Edison Mission Energy 7.50% 2013 Edison Mission Energy 7.75% 2016 Midwest Generation, LLC, Series B, 8.56% 20167 Edison Mission Energy 7.00% 2017 Edison Mission Energy 7.20% 2019 Homer City Funding LLC 8.734% 20267 Edison Mission Energy 7.625% 2027 NRG Energy, Inc. 7.375% 2016 NRG Energy, Inc. 7.375% 2017 NRG Energy, Inc. 8.25% 2020 Nevada Power Co., General and Refunding Mortgage Notes, Series L, 5.875% 2015 Nevada Power Co., General and Refunding Mortgage Notes, Series M, 5.95% 2016 Sierra Pacific Resources 6.75% 2017 NV Energy, Inc 6.25% 2020 Consumers Energy Co., First Mortgage Bonds, 6.70% 2019 CMS Energy Corp. 6.25% 2020 TXU, Term Loan, 4.775% 20176,7,8 Texas Competitive Electric Holdings Co. LLC, 11.50% 20205 MidAmerican Energy Co. 5.95% 2017 PacifiCorp., First Mortgage Bonds, 5.65% 2018 MidAmerican Energy Holdings Co. 5.75% 2018 MidAmerican Energy Holdings Co. 5.95% 2037 Electricité de France SA 5.50% 20145 Electricité de France SA 6.95% 20395 Israel Electric Corp. Ltd. 9.375% 20205 Israel Electric Corp. Ltd. 8.10% 20965 AES Corp. 7.75% 2015 AES Corp. 8.00% 2017 AES Corp. 8.00% 2020 Intergen Power 9.00% 20175 CenterPoint Energy Resources Corp. 4.50% 20215 National Rural Utilities Cooperative Finance Corp. 5.50% 2013 E.ON International Finance BV 5.80% 20185 Allegheny Energy Supply Co., LLC 8.25% 20125 Virginia Electric and Power Co., Series 2003-A, 4.75% 2013 Virginia Electric and Power Co., Series B, 5.95% 2017 PG&E Corp. 5.75% 2014 Veolia Environnement 5.25% 2013 Eskom Holdings Ltd. 5.75% 20215 Carolina Power & Light Co. d/b/a Progress Energy Carolinas, Inc. 5.25% 2015 Teco Finance, Inc. 5.15% 2020 Xcel Energy Inc. 4.70% 2020 AES Panamá, SA 6.35% 20165 Abu Dhabi National Energy Co. PJSC (TAQA) 6.165% 20175 MATERIALS — 0.72% Georgia Gulf Corp. 10.75% 2016 Georgia Gulf Corp. 9.00% 20175 ArcelorMittal 3.75% 2015 ArcelorMittal 3.75% 2016 ArcelorMittal 5.50% 2021 ArcelorMittal 6.75% 2041 International Paper Co. 7.40% 2014 International Paper Co. 7.95% 2018 International Paper Co. 7.30% 2039 Reynolds Group 7.75% 20165 Reynolds Group 8.50% 20185 Reynolds Group 7.125% 20195 Dow Chemical Co. 7.60% 2014 E.I. du Pont de Nemours and Co. 0.728% 20146 Owens-Brockway Glass Container Inc. 6.75% 2014 Owens-Brockway Glass Container Inc. 7.375% 2016 Nalco Co. 8.25% 2017 Nalco Co. 6.625% 20195 Ball Corp. 7.125% 2016 Ball Corp. 6.75% 2020 Ball Corp. 5.75% 2021 Teck Resources Ltd. 10.75% 2019 Graphic Packaging International, Inc. 9.50% 2017 Graphic Packaging International, Inc. 7.875% 2018 BHP Billiton Finance (USA) Ltd. 5.50% 2014 Ardagh Packaging Finance 7.375% 20175 Ardagh Packaging Finance 9.125% 20205 LBI Escrow Corp 8.00% 20175 Anglo American Capital PLC 2.15% 20135 MacDermid 9.50% 20175 JMC Steel Group Inc. 8.25% 20185 Georgia-Pacific Corp. 8.125% 2011 Freeport-McMoRan Copper & Gold Inc. 8.375% 2017 Smurfit Capital Funding PLC 7.50% 2025 Packaging Dynamics Corp. 8.75% 20165 Rockwood Specialties Group, Inc. 7.50% 2014 Arbermarle Corp. 5.10% 2015 Plastipak Holdings, Inc. 8.50% 20155 Solutia Inc. 8.75% 2017 Consolidated Minerals Ltd. 8.875% 20165 Airgas, Inc. 7.125% 2018 Praxair, Inc. 4.375% 2014 CEMEX SA 9.25% 20205 Newpage Corp. 11.375% 2014 CRH America, Inc. 8.125% 2018 BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 0.22% United Mexican States Government Global 5.875% 2014 United Mexican States Government Global, Series A, 6.75% 2034 Hungarian Government 6.25% 2020 Hungarian Government 7.625% 2041 Croatian Government 6.75% 20195 Croatian Government 6.75% 2019 Croatian Government 6.625% 20205 Croatian Government 6.375% 20215 Polish Government 5.25% 2014 Polish Government 6.375% 2019 Russian Federation 7.50% 20307 France Government Agency-Guaranteed, Société Finance 2.875% 20145 Province of Ontario, Series 1, 1.875% 2012 South Africa (Republic of) 6.875% 2019 South Africa (Republic of) 5.50% 2020 South Africa (Republic of) 6.25% 2041 Brazil (Federal Republic of) Global 6.00% 2017 Brazil (Federal Republic of) Global 7.125% 2037 State of Qatar 9.75% 2030 ASSET-BACKED OBLIGATIONS7 — 0.17% AmeriCredit Automobile Receivables Trust, Series 2007-D-F, Class A-4-A, FSA insured, 5.56% 2014 AmeriCredit Automobile Receivables Trust, Series 2008-A-F, Class A-4, FSA insured, 6.96% 2014 Chase Issuance Trust, Series 2008-4, Class A, 4.65% 2015 CPS Auto Receivables Trust, Series 2006-A, Class 1-A-4, FSA insured, 5.33% 20125 CPS Auto Receivables Trust, Series 2006-C, Class A-4, XLCA insured, 5.14% 20135 CPS Auto Receivables Trust, Series 2007-B, Class A-4, FSA insured, 5.60% 20145 AEP Texas Central Transitioning Funding II LLC, Secured Transition Bonds, Series A, Class A-3, 5.09% 2017 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-3, 5.12% 2014 First Horizon ABS Trust, Series 2006-HE2, Class A, FSA insured, 0.343% 20266 First Horizon ABS Trust, Series 2007-HE1, Class A, FSA insured, 0.343% 20296 J.P. Morgan Mortgage Acquisition Corp., Series 2005-FRE1, Class A-F-4, 3.951% 20356 Home Equity Asset Trust, Series 2004-7, Class M-1, 0.833% 20356 UPFC Auto Receivables Trust, Series 2007-B, Class A-3, AMBAC insured, 6.15% 2014 Countryplace Manufactured Housing Contract, Series 2005-1, Class A-3, AMBAC insured, 4.80% 20355 Countryplace Manufactured Housing Contract, Series 2005-1, Class A-4, AMBAC insured, 5.20% 20355,6 Long Beach Acceptance Auto Receivables Trust, Series 2006-B, Class A-4, FSA insured, 5.18% 2013 RAMP Trust, Series 2003-RZ4, Class A-7, 4.79% 20336 Aesop Funding II LLC, Series 2010-3A, Class B, 6.74% 20165 Conseco Finance Home Loan Trust, Series 1999-G, Class B-2, 10.96% 2029 Ameriquest Mortgage Securities Inc., Series 2003-12, Class M-1, 0.963% 20346 Citibank Credit Card Issuance Trust, Series 2008, Class A5, 4.85% 2015 CWHEQ Revolving Home Equity Loan Trust, Series 2006-I, Class 2-A, FSA insured, 0.359% 20376 SACO I Trust, Series 2006-12, Class I-A, 0.353% 20366 Home Equity Mortgage Trust, Series 2006-6, Class 2A-1, 0.313% 20376 Vanderbilt Mortgage and Finance, Inc., Series 1999-B, Class I-A-6, 6.925% 2024 Residential Asset Securities Corp. Trust, Series 2003-KS6, Class A-2, 0.813% 20336 92 81 MUNICIPALS — 0.06% State of California, Various Purpose General Obligation Bonds (Federally Taxable), 6.20% 2019 State of California, Various Purpose General Obligation Bonds (Federally Taxable), 7.95% 2036 State of New Jersey, Economic Development Authority, Energy Facility Revenue Bonds (ACR Energy Partners, LLC Project), Series 2011-B, 12.00% 20305 State of South Dakota, Educational Enhancement Funding Corp., Tobacco Settlement Asset-backed Bonds, Series 2002-A, Class A, 6.72% 2025 MISCELLANEOUS — 0.02% Other bonds & notes in initial period of acquisition Total bonds & notes (cost: $19,117,465,000) Principal amount Value Short-term securities — 4.22% ) ) U.S. Treasury Bills 0.143%–0.242% due 5/5/2011–1/12/2012 $ $ Freddie Mac 0.08%–0.301% due 5/16–12/1/2011 Fannie Mae 0.09%–0.513% due 5/2/2011–3/5/2012 Federal Home Loan Bank 0.115%–0.301% due 5/23–12/5/2011 Bank of America Corp. 0.14% due 5/12/2011 Coca-Cola Co. 0.19%–0.20% due 7/1–7/19/20115 Jupiter Securitization Co., LLC 0.16%–0.26% due 5/18–7/5/20115 Straight-A Funding LLC 0.20%–0.24% due 5/10–7/7/20115 Johnson & Johnson 0.19%–0.20% due 7/13–8/29/20115 Abbott Laboratories 0.15%–0.20% due 5/9–7/12/20115 Hewlett-Packard Co. 0.11% due 5/9/20115 Federal Farm Credit Banks 0.19%–0.25% due 7/8–9/13/2011 NetJets Inc. 0.19% due 5/6/20115 Private Export Funding Corp. 0.20% due 5/17–5/23/20115 Medtronic Inc. 0.18% due 8/25/20115 General Electric Co. 0.13% due 5/12/2011 eBay Inc. 0.14% due 5/25/20115 Kimberly-Clark Worldwide Inc. 0.10% due 5/12/20115 Total short-term securities (cost: $3,072,728,000) Total investment securities (cost: $63,930,575,000) Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1The fund owns 5% or more of the outstanding voting shares of this company. See the table on the next page for additional information. 2Security did not produce income during the last 12 months. 3Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in “Miscellaneous,” was $172,903,000, which represented .24% of the net assets of the fund. 4Acquired in a transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractual restrictions on resale. Further details on these holdings appear below. Percent Acquisition Cost Value of net date ) ) assets NXP BV and NXP Funding LLC 10.00% 2013 7/17/2009 $ $ % Atrium Corp. 4/30/2010 Total restricted securities $ $ % 5Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $5,725,209,000, which represented 7.87% of the net assets of the fund. 6Coupon rate may change periodically. 7Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 8Loan participations and assignments; may be subject to legal or contractual restrictions on resale. The total value of all such loans was $1,131,961,000, which represented 1.56% of the net assets of the fund. 9Scheduled interest and/or principal payment was not received. 10Payment in kind; the issuer has the option of paying additional securities in lieu of cash. 11Step bond; coupon rate will increase at a later date. 12Index-linked bond whose principal amount moves with a government price index. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the nine months ended April 30, 2011, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividend or interest income ) Value of affiliates at 4/30/2011 ) Waste Management, Inc. — $ $ WMX Technologies, Inc. 7.10% 2026 $ — — $ Portugal Telecom, SGPS, SA — — Microchip Technology Inc. — — ) Digital Realty Trust, Inc.* — Masco Corp. — Hospitality Properties Trust — — Hospitality Properties Trust 6.70% 2018 $ — — $ Hospitality Properties Trust 6.30% 2016 $ $ — $ Hospitality Properties Trust 6.75% 2013 $ — $ $ Hospitality Properties Trust 5.625% 2017 $ $ — $ Hospitality Properties Trust 5.125% 2015 $ — — $ Arthur J. Gallagher & Co. — — FirstMerit Corp. — — Macquarie Korea Infrastructure Fund — Trustmark Corp. — — Applied Industrial Technologies, Inc.† — — — Clarent Hospital Corp. Liquidating Trust† — First Niagara Financial Group, Inc.† — — Georgia Gulf Corp.† — — — Georgia Gulf Corp. 9.00% 2017† $ — Georgia Gulf Corp. 10.75% 2016† $ — — $ — Prime Infrastructure Group† — — — Weyerhaeuser Co.† — — $ $ *This security was an unaffiliated issuer in its initial period of acquisition at 7/31/2010; it was not publicly disclosed. †Unaffiliated issuer at 4/30/2011. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time, or relevant local time for securities trading outside the U.S. time zones, from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the fund’s valuation levels as of April 30, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Industrials $ $ — $ $ Financials — — Energy — — Consumer staples — — Telecommunication services — — Consumer discretionary — — Health care — — Utilities — — Materials — — Information technology — — Miscellaneous — — Preferred securities — Warrants — — Convertible securities — Bonds & notes: Corporate bonds & notes — Mortgage-backed obligations — Bonds & notes of U.S. government & government agencies — — Bonds & notes of governments & government agencies outside the U.S. — — Asset-backed obligations — — Municipals — — Miscellaneous — — Short-term securities — — Total $ The following table reconciles the valuation of the fund’s Level 3 investment securities and related transactions for the nine months ended April 30, 2011 (dollars in thousands): Beginning Transfers Transfers Ending value into Unrealized out of Net realized value at at 8/1/2010 Level 3† Purchases Sales appreciation Level 3† loss 4/30/2011 Investment securities $ ) $ $ ) $ ) $ Net unrealized appreciation during the period on Level 3 investment securities held at April 30, 2011 (dollars in thousands): $ †Transfers into or out of Level 3 are based on the beginning market value of the quarter in which they occurred. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes Key to abbreviation ADR American Depositary Receipts Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. Investors should carefully consider the investment objectives, risks, charges and expenses of the American Funds. This and other important information is contained in the fund’s prospectus and summary prospectus, which can be obtained from your financial professional and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-0180 or visit the American Funds website at americanfunds.com. MFGEFP-906-0611O-S25590 ITEM 2 – Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 – Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE INCOME FUND OF AMERICA By /s/ Hilda L. Applbaum Hilda L. Applbaum, Vice Chairman and Principal Executive Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Hilda L. Applbaum Hilda L. Applbaum, Vice Chairman and Principal Executive Officer Date: June 28, 2011 By /s/ Jennifer M. Buchheim Jennifer M. Buchheim, Treasurer and Principal Financial Officer Date: June 28, 2011
